United States Court of Appeals
      for the Federal Circuit
                ______________________

    HARTFORD FIRE INSURANCE COMPANY,
             Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-1585
                ______________________

   Appeal from the United States Court of International
Trade in No. 07-CV-00067, Judge Donald C. Pogue.
                 ______________________

               Decided: December 1, 2014
                ______________________

     FREDERIC D. VAN ARNAM, JR., Barnes, Richardson &
Colburn, LLP, of New York, New York, argued for plain-
tiff-appellant. With him on the brief was HELENA D.
SULLIVAN.

    JASON M. KENNER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of New York, New York, argued for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, and JEANNE E. DAVIDSON,
Director, of Washington, DC, and AMY M. RUBIN, Acting
Assistant Director, International Trade Field Office, of
New York, New York. Of counsel on the brief was BETH
2                         HARTFORD FIRE INSURANCE CO.   v. US



C. BROTMAN, Office of Assistant Chief Counsel, United
States Customs and Border Protection, of New York, New
York. Of counsel was JUSTIN REINHART MILLER, Attorney,
United States Department of Justice, of New York, New
York.
                ______________________

    Before LOURIE, PLAGER, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
     Appellant Hartford Fire Insurance Company (“Hart-
ford”) appeals the final judgment of the United States
Court of International Trade (“CIT”) dismissing its action
for failure to state a claim for which relief can be granted.
See Hartford Fire Ins. Co. v. United States, 918 F. Supp.
2d 1376 (Ct. Int’l Trade 2013). Because Hartford has
failed to plead sufficient factual matter to “state a claim
to relief that is plausible on its face,” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (internal quotation marks and
citation omitted), this court affirms.
                       BACKGROUND
     Between July 30, 2003, and August 31, 2003, Sunline
Business Solution Corporation (“Sunline”) imported into
the United States eight entries of freshwater crawfish
tailmeat from Chinese producer Hubei Qianjiang Houhu
Frozen (the “Hubei Entries”). The Hubei Entries were
subject to an antidumping duty order covering freshwater
crawfish tailmeat from China. See Freshwater Crawfish
Tail Meat from the People’s Republic of China, 62 Fed.
Reg. 48,218 (Dep’t of Commerce Sept. 15, 1997) (notice of
amendment to final determination of sales at less than
fair value and antidumping duty order) (“the Order”).
    The Hubei Entries were entered following approval
from United States Customs and Border Protection (“Cus-
toms”) of eight single-entry bonds that covered the esti-
mated antidumping duties on the Hubei Entries and
HARTFORD FIRE INSURANCE CO.   v. US                      3



designated Hartford as the surety. Hubei was a new
shipper of freshwater crawfish tailmeat, and the Hubei
Entries were made during the pendency of Hubei’s “new
shipper review.” 1 See Freshwater Crawfish Tail Meat
from the People’s Republic of China, 67 Fed. Reg. 67,822
(Dep’t of Commerce Nov. 7, 2002) (initiation of antidump-
ing duty new shipper reviews). After Hubei’s new shipper
review was rescinded, meaning Hubei did not qualify for
an individual antidumping duty rate, Customs liquidated
the Hubei Entries at the 223.01% country-wide rate in
effect pursuant to the final results of the relevant admin-
istrative review of the Order. See Freshwater Crawfish
Tail Meat from the People’s Republic of China, 68 Fed.
Reg. 52,746 (Dep’t of Commerce Sept. 5, 2003) (rescission
of antidumping duty new shipper reviews). Following
Sunline’s failure to pay the duties owed after liquidation,
Customs demanded payment from Hartford.
     Hartford did not satisfy the demand and instead filed
a complaint at the CIT on February 7, 2007, seeking to
void its obligations under the bonds securing the Hubei
Entries. Hartford alleged the bonds were voidable be-
cause Customs had been investigating Sunline for possi-
ble import law violations during the period in which the
bonds were secured and the Hubei Entries were entered,
and Customs did not inform Hartford of the investigation.
In particular, in Hartford’s Second Amended Complaint
filed on September 12, 2012, 2 Hartford alleges, as its



   1    “A new shipper review covers imports by an im-
porter or producer that was not subject to the initial
antidumping duty investigation and believes it is entitled
to an individual antidumping duty margin.” Qingdao
Sea-Line Trading Co. v. United States, 766 F.3d 1378,
1381 (Fed. Cir. 2014) (citing 19 U.S.C. § 1675(a)(2)(B)).
   2    In April 2009, Customs moved to dismiss Hart-
ford’s First Amended Complaint in this case for lack of
4                        HARTFORD FIRE INSURANCE CO.   v. US



single cause of action, that Customs, as obligee on the
bonds, abused its discretion by either failing to require a
cash deposit in lieu of a bond for the Hubei Entries or by
failing to reject the entries altogether. Hartford further
alleged, given the confidential nature of Customs’ investi-
gation, Customs should have known that Hartford was
not aware of the existence of an investigation, and there-
fore Customs unreasonably increased Hartford’s risk
when it approved the Hubei bonds.
    Customs moved to dismiss the Second Amended Com-
plaint for failure to state a claim pursuant to USCIT Rule
12(b)(5), which the CIT granted on June 27, 2013. Hart-
ford appeals. This court has jurisdiction pursuant to 28
U.S.C. § 1295(a)(5) (2012).
                       DISCUSSION
                  I. Standard of Review
    This court reviews de novo the CIT’s dismissal of a
case for failure to state a claim for which relief can be
granted. Sioux Honey Ass’n v. Hartford Fire Ins. Co., 672


subject matter jurisdiction. The CIT granted that motion.
Hartford Fire Ins. Co. v. United States, 679 F. Supp. 2d
1362 (Ct. Int’l Trade 2009). Hartford appealed and this
court reversed, finding subject matter jurisdiction existed
pursuant to 28 U.S.C. § 1581(i) (2006). Hartford Fire Ins.
Co. v. United States, 648 F.3d 1371 (Fed. Cir. 2011). The
issues involved in those decisions are not on appeal. After
returning to the CIT, Customs moved to dismiss the First
Amended Complaint in its entirety. The CIT dismissed
two causes of action with prejudice, but permitted Hart-
ford to amend its First Amended Complaint to plead
sufficient facts to make an alternate claim. See Hartford
Fire Ins. Co. v. United States, 857 F. Supp. 2d 1356 (Ct.
Int’l Trade 2012). Hartford’s Second Amended Complaint
was then filed.
HARTFORD FIRE INSURANCE CO.   v. US                        5
F.3d 1041, 1049 (Fed. Cir. 2012). “To survive a motion to
dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556). “In
deciding a motion to dismiss, the court must accept well-
pleaded factual allegations as true and must draw all
reasonable inferences in favor of the claimant.” Kellogg
Brown & Root Servs., Inc. v. United States, 728 F.3d 1348,
1365 (Fed. Cir. 2013) (citing Lindsay v. United States, 295
F.3d 1252, 1257 (Fed. Cir. 2002)).
                   II. Legal Framework
    The antidumping statute authorizes the United
States Department of Commerce (“Commerce”) to impose
duties on imported goods that are sold in the United
States at less-than-fair value. See 19 U.S.C. § 1673
(2000). Once an antidumping duty order covering certain
goods is in place, upon request, Commerce will conduct
administrative reviews “for new exporters and producers”
who did not export the subject merchandise during the
period of investigation. 3 Id. § 1675(a)(2)(B); see also
Marvin Furniture (Shanghai) Co. v. United States, 744
F.3d 1319, 1323 (Fed. Cir. 2014) (“‘[N]ew shipper reviews’
give exporters or producers whose sales have not been



   3    “If a new shipper does not participate in a new
shipper review, its merchandise will likely be subject to a
predetermined deposit rate that applies generally to
companies whose products were never individually inves-
tigated,” i.e., the “country-wide rate.” Sioux Honey, 672
F.3d at 1047–48.
6                         HARTFORD FIRE INSURANCE CO.    v. US



previously examined by Commerce an opportunity to
obtain their own individual antidumping duty rates.”).
    “When importing merchandise into the United States,
‘the importer of record shall deposit with [Customs] at the
time of entry . . . the amount of duties and fees estimated
to be payable on such merchandise,’ including applicable
antidumping or countervailing duties.” Chemsol, LLC v.
United States, 755 F.3d 1345, 1349 (Fed. Cir. 2014) (quot-
ing 19 U.S.C. § 1505(a)). The “deposits collected upon
entry are considered estimates of the duties that the
importer will ultimately have to pay as opposed to pay-
ments of the actual duties.” Sioux Honey, 672 F.3d at
1047. The deposited security is frequently a customs
bond, but when a bond or other type of security is not
specifically required by law, “the Secretary of the Treas-
ury may . . . require, or authorize customs officers to
require, such bonds or other security as he, or they, may
deem necessary for the protection of the revenue or to
assure compliance with any provision of law, regulation,
or instruction.” 19 U.S.C. § 1623(a). For new shipper
reviews, pursuant to 19 U.S.C. § 1675(a)(2)(B)(iii), Com-
merce “shall . . . direct [Customs] to allow, at the option of
the importer, the posting . . . of a bond or security in lieu
of a cash deposit for each entry of the subject merchan-
dise” (i.e., the so-called “bonding privilege”) (emphasis
added). 4




    4   Congress suspended the bonding privilege for new
shippers and required cash deposits between April 1,
2006, and June 30, 2009. However, the statutory frame-
work outlined above was in effect at the time Sunline
made the Hubei Entries. See Sioux Honey, 672 F.3d at
1048 (“For over eleven years (January 1, 1995 through
April 1, 2006), new shippers were allowed to satisfy [the]
deposit requirement by having a surety post a customs
HARTFORD FIRE INSURANCE CO.    v. US                      7



III. Hartford Has Failed to State a Claim Plausible on its
Face that Customs Abused Its Discretion by Accepting the
               Bonds on the Hubei Entries
     In response to Hartford’s allegation that Customs
abused its discretion when it approved the Hubei bonds
because it was aware that Sunline was being investigat-
ed, the CIT held, “[e]ven construed in the light most
favorable to [Hartford], there is nothing in the pleadings
here to plausibly suggest that Customs’ investigation had
proceeded to the stage where Customs had reason to
believe the Hubei entries were problematic or that new
shipper bonds would be insufficient security.” Hartford,
918 F. Supp. 2d at 1381. In doing so, the CIT observed
“Hartford merely pleads that the investigation into Sun-
line had begun two weeks before the last Hubei bond was
issued,” and that “the investigation did not involve the
Hubei entries, but rather involved the entries of an en-
tirely different supplier.” Id. Therefore, the CIT conclud-
ed, “[w]ithout any connection to the Hubei entries, a bare
allegation that Customs was investigating Sunline is
insufficient to plausibly suggest abuse of discretion.” Id.
(citations omitted).
    The CIT found unavailing Hartford’s argument that
Customs abused its discretion by failing to reject the
Hubei Entries altogether in light of (1) the investigation
and (2) the fact that Customs ultimately rejected another
set of entries made by Sunline that preceded the Hubei
Entries (the “World Commerce Entries”). Id. The World
Commerce Entries were rejected because Customs con-
cluded Sunline had falsified documents to reflect a differ-
ent manufacturer. Id. (citations omitted). The CIT
explained this argument failed “because the World Com-
merce entries suffered from a different flaw that was


bond    in    lieu      of   cash.”    (citing   19   U.S.C.
§ 1675(a)(2)(B)(iii))).
8                       HARTFORD FIRE INSURANCE CO.   v. US



independent of, and not logically connected to, Sunline’s
default on the Hubei entries.” Id. The CIT found Hart-
ford’s “pleadings do not even suggest how Customs’ inves-
tigation of false documentation in one set of entries can
plausibly lead to the conclusion that Sunline would de-
fault on the Hubei entries.” Id. As such, the CIT found
no basis to plausibly infer an abuse of discretion on the
part of Customs. Id.
    Hartford renews these arguments here, insisting it
has stated a plausible claim that Customs abused its
discretion in accepting the Hubei bonds and allowing
Hartford to serve as surety given Customs’ knowledge of
the confidential Sunline investigation. In particular,
Hartford argues its Second Amended Complaint sets out
the following facts: (1) Hartford knew nothing of Customs’
knowledge of and investigation into Sunline’s fraudulent
activities before Hartford issued and Customs accepted
the bonds; (2) Customs never informed Hartford of the
investigation and should have known that withholding
this information increased Hartford’s risk on the bonds;
(3) given the confidential nature of the investigation,
Customs knew or should have known Hartford was una-
ware of the investigation when it assumed the risk of
being the surety on the Hubei Entries; and (4) “Customs
took no action within its discretion to prevent or limit
Hartford’s injury, which resulted from Hartford being
surety on bonds issued to a principal obligor that was
being investigated by the obligee for fraud, without the
benefit of knowing of that investigation.” Appellant’s Br.
15–17.
    Hartford further argues there were actions Customs
could have taken without violating the Freedom of Infor-
mation Act (“FOIA”), 5 U.S.C. § 552 (2006), but it chose
not to take such steps. Specifically, Hartford states,
“[w]hile the FOIA may have prevented the government
from directly disclosing the existence of its confidential
investigation of Sunline to Hartford, the FOIA does not
HARTFORD FIRE INSURANCE CO.   v. US                       9



insulate the government from taking other steps short of
disclosure that would be consistent with its duties as an
obligee to a surety bond.” Appellant’s Reply 13. Such
steps, according to Hartford, would include rejecting the
Hubei Entries altogether, rejecting the bonds, or requir-
ing additional security.
    As an initial matter, to the extent Hartford claims
Customs abused its discretion by failing to inform Hart-
ford of its investigation, in a prior decision the CIT held
this claim was preempted by FOIA. 5 That decision is not
on appeal here. Thus, the issue before this court is con-
fined to whether Hartford has pled sufficient facts to state
a claim that Customs abused its discretion by failing to
take other affirmative actions, such as rejecting the Hubei
Entries altogether, rejecting the bonds, or requiring
additional security. This court finds it did not.
    When reviewing an agency decision for abuse of dis-
cretion, the court examines whether the decision “1) is


   5     Specifically, the CIT explained that “the FOIA
disclosure scheme is comprehensive: a limited category of
records must be proactively disclosed; a second, limited
category of records must be available for public inspec-
tion; and all other records are to be available upon request
unless exempted from disclosure.” Hartford Fire Ins. Co.
v. United States, 857 F. Supp. 2d 1356, 1365 (Ct. Int’l
Trade 2012). Here, the CIT found the information about
Customs’ investigation fell under the exemption of
§ 552(b)(7)(A) for “records or information compiled for law
enforcement purposes . . . [that] could reasonably be
expected to interfere with enforcement proceedings.” Id.
Thus, the CIT concluded, “for its claim to stand, Hartford
must have a right to disclosure of the information. But,
insofar as Hartford seeks disclosure of Customs’ law
enforcement investigation of Sunline, its common law
right is preempted by FOIA.” Id. at 1365–66.
10                       HARTFORD FIRE INSURANCE CO.   v. US



clearly unreasonable, arbitrary, or fanciful; 2) is based on
an erroneous conclusion of law; 3) rests on clearly errone-
ous fact findings; or 4) follows from a record that contains
no evidence on which the [agency] could rationally base
its decision.” Sterling Fed. Sys., Inc. v. Goldin, 16 F.3d
1177, 1182 (Fed. Cir. 1994) (quoting Gerritsen v. Shirai,
979 F.2d 1524, 1529 (Fed. Cir. 1992)); see also Robert
Bosch LLC v. Pylon Mfg. Corp., 659 F.3d 1142, 1147–48
(Fed. Cir. 2011) (noting a clear error of judgment occurs
when an action is “arbitrary, fanciful, or clearly unrea-
sonable”).
     Here, as noted by the CIT and the Government, Hart-
ford has alleged facts about a fraud investigation involv-
ing other entries made by Sunline and a different
supplier, Shanghai Taoen International Trading Co.,
which is not connected to this case. J.A. 30; Appellee’s Br.
13. Hartford has not, however, pled any facts as to how
the existence of Customs’ fraud investigation could plau-
sibly serve as the basis for an abuse of discretion claim
with respect to the Hubei Entries. Indeed, even if all of
Hartford’s alleged facts are accepted as true, without a
connection to the Hubei Entries they do not establish a
plausible claim that Customs abused its discretion by
failing to reject the bonds or the Hubei Entries. Thus,
regardless of the investigation into Sunline, there are no
facts alleged from which the court can plausibly infer
Customs had any reason to believe that the Hubei Entries
were problematic, or that any information submitted with
respect to the Hubei Entries had been falsified.
    Furthermore, Hartford has not alleged any facts that
establish a connection between the investigation and
Sunline’s failure to pay its antidumping duties after
liquidation. That Sunline was under investigation for
possible import law violations involving other entries at
the time the Hubei Entries were made does not render
plausible a claim that this investigation was related to
Sunline’s default, and therefore to Hartford’s liability.
HARTFORD FIRE INSURANCE CO.   v. US                      11



Nor does this fact reveal any reason why Customs might
have chosen to reject the Hubei Entries or the bonds.
Accordingly, Hartford “ha[s] not provided enough factual
detail in the Complaint to render [its] conclusions plausi-
ble.” Sioux Honey, 672 F.3d at 1063 (citing Iqbal, 556
U.S. at 677; Twombly, 550 U.S. at 570).
 IV. In Light of the Bonding Privilege, Hartford Has Not
Stated a Plausible Claim that Customs Abused Its Discre-
  tion by Failing to Require Cash Deposits or Additional
                         Security
    Hartford also objects to the CIT’s finding that, given
the new shipper bonding privilege in effect at the time of
the Hubei Entries, Customs could not have demanded a
cash deposit in lieu of the bonds issued by Hartford.
Therefore, “because Customs had no discretion, there is
no abuse of discretion in Customs[’] failure to have insist-
ed on cash deposits rather than bonds.” Hartford, 918 F.
Supp. 2d at 1379. Hartford contends the new shipper
bonding privilege of 19 U.S.C. § 1675(a)(2)(B)(iii) “simply
allows the importer the option to post a bond instead of
cash deposits,” but does not prevent Customs from exer-
cising its discretion to require bonds or other security
under 19 U.S.C. §§ 1484(a)(2)(C) and 1623(a) and various
customs regulations. 6 Appellant’s Br. 12, 22–32.




   6     Specifically, Hartford points to the regulations
governing Customs bonds, including 19 C.F.R. §§ 113.2
(2003) (allowing Customs to prescribe the conditions and
form of Customs bonds), 113.11 (directing the port direc-
tor to “determine whether the bond is in proper form and
provides adequate security for the transaction(s)”), and
113.40 (authorizing the port director “to accept United
States money, United States bonds . . . , United States
certificates of indebtedness, Treasury notes, or Treasury
12                        HARTFORD FIRE INSURANCE CO.   v. US



    Section 1484(a)(2)(C) provides “[t]he Secretary shall
also provide, to the maximum extent practicable, for the
protection of the revenue, the enforcement of laws govern-
ing the importation and exportation of merchandise, the
facilitation of the commerce of the United States, and the
equal treatment of all importers of record of imported
merchandise.” Section 1623(a) provides, if “[a] bond or
other security is not specifically required by law, the
Secretary of the Treasury may . . . require, or authorize
customs officers to require, such bonds or other security
as he, or they, may deem necessary for the protection of
the revenue or to assure compliance with any provision of
law, regulation, or instruction.”
    To Hartford, the statute’s bonding privilege, which
reads Commerce “shall . . . direct [Customs] to allow, at
the option of the importer, the posting . . . of a bond or
security in lieu of a cash deposit for each entry of the
subject merchandise,” 19 U.S.C. § 1675(a)(2)(B)(iii) (em-
phases added), cannot “trump[] Congress’s direction to
Customs to protect the revenue and the border from
malfeasant and/or criminal importing and importers.”
Appellant’s Br. 22. Thus, Hartford contends, “the statuto-
ry and regulatory regime clearly provides Customs with
discretion to regulate the entry process and to use bonds
and other security to safeguard revenue, enforce the laws
governing importing and facilitate trade.” Id. at 24.
    Specifically, Hartford again insists Customs should
have exercised its discretion in one of three ways. First, it
should have rejected the Hubei Entries altogether in the
same way the World Commerce Entries were rejected. If
it had done so, Hartford argues, Customs “would not have
benefited to Hartford’s detriment from its superior
knowledge in the obligee-obligor-surety relationship.”


bills” in lieu of bonds), as well as 19 C.F.R. § 141.64
(providing for review and correction of entry documents).
HARTFORD FIRE INSURANCE CO.   v. US                      13



Appellant’s Br. 26. Second, Customs could have rejected
the bonds because, according to Hartford, the bonding
privilege does not preempt Customs’ discretion under 19
U.S.C. §§ 1484(a)(2)(C) and 1623(a) to reject bonds when
it knows “the revenue of the U.S. is in jeopardy.” Id. at
26–27. Finally, Hartford argues, Customs could have
required additional security pursuant to its discretion
under 19 U.S.C. § 1623 and 19 C.F.R. § 113.2 (2003)
(allowing Customs to prescribe the conditions and form of
Customs bonds).
    These arguments are unpersuasive. As the CIT ob-
served, Hartford’s argument that Customs’ actions were
unlawful because they were contrary to its statutory
mandate to “protect the revenue of the U.S.” is unavailing
because “Customs is directed to protect, among other
things, the revenues of the United States, but not the
revenues of the sureties.” Hartford, 918 F. Supp. 2d at
1380 (citing 19 U.S.C. § 1484(a)(2)(C); Cam–Ful Indus.,
Inc. v. Fid. & Deposit Co., 922 F.2d 156, 162 (2d Cir. 1991)
(“The policy behind surety bonds is not to protect a surety
from its own laziness or poorly considered decision.”)).
Indeed, as the Government points out, “Hartford’s claim
improperly seeks to convert Customs’ obligation to protect
the revenue of the United States into a duty owed to
Hartford and impermissibly shift the responsibility for
assessing a surety’s risk from the surety to the Govern-
ment.” Appellee’s Br. 9. Customs was not required to
assess Hartford’s exposure to risk.
    As this court made clear in United States v. Great
American Insurance Co. of New York, 738 F.3d 1320, 1332
(Fed. Cir. 2013), “[u]nder th[e] standard [articulated in
the Restatement (Third) of Suretyship & Guaranty § 37(1)
(1996)], in order for [a surety] to be discharged from its
bond obligations, the government must have fundamen-
tally altered the risks imposed on [the surety], . . . or
impaired [the surety’s] recourse against [the principal].”
Hartford has failed to plead facts suggesting that the
14                         HARTFORD FIRE INSURANCE CO.    v. US



investigation had any impact on Sunline’s default, or
increased the risk of default in any fashion. As noted, it is
unclear whether the investigation ever related to or
affected the Hubei Entries. Indeed, the assessment of the
223.01% country-wide antidumping duty rate resulted
from the rescission of Hubei’s new shipper review, not
from the investigation. In addition, even if Customs had
discretion to reject the bonds as an inadequate form of
security or to request additional security, Hartford has
also failed to allege a plausible basis why Customs should
have taken either of these actions, or how failing to take
such actions constitutes an abuse of discretion.
    While Customs might have required a cash deposit or
other security in lieu of insufficient entry bonds, there
was no abuse of discretion when Customs acted in accord-
ance with the bonding privilege of 19 U.S.C.
§ 1675(a)(2)(B)(iii), in which Congress expressly afforded
the discretion to decide whether to submit bonds in lieu of
cash deposits to importers, not to Customs. See 19 U.S.C.
§ 1675(a)(2)(B)(iii) (Commerce “shall . . . direct [Customs]
to allow, at the option of the importer, the posting . . . of a
bond or security in lieu of a cash deposit for each entry of
the subject merchandise.”) (emphasis added). By this
express statutory directive, Customs was required to
permit Sunline to secure the Hubei Entries with bonds in
lieu of cash deposits. None of the statutes or regulations
relied upon by Hartford contravenes or supplants this
directive.
    Nor does the court perceive, as suggested by Hartford,
any “apparent tension between Commerce’s directing
Customs to allow an importer to post a new shipper bond
at the importer’s discretion to cover estimated antidump-
ing duties, and Customs’ statutory mandate to protect the
revenues of the U.S. and enforce the laws governing
importing and importer activity to the ‘maximum extent
practicable.’”   Appellant’s Br. 26 (quoting 19 U.S.C.
§ 1484(a)(2)(C)). That the trade statute provides Customs
HARTFORD FIRE INSURANCE CO.   v. US                     15



with broad authority to require some form of security
under § 1623(a) does not mean Customs should ignore the
mandate in another part of the statute to allow importers
to choose the type of security they post. As the CIT noted,
Customs acted “in full compliance with the governing
statutes and regulations when it accepted the bonds.”
Hartford, 918 F. Supp. 2d at 1380. Hartford’s allegations
to the contrary are not a plausible basis for its abuse of
discretion claim.
                       CONCLUSION
    Accordingly, the decision of the United States Court of
International Trade is
                      AFFIRMED